Case 1-Lly-40002-CeC DOC 46 Filed Od/f2U/2z0 Entered Uzi 20/20 14:24:24

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re MICHAEL L. STATHAKIS, a/k/a MICHAEL
LARRY STATHAKIS f/d/b/a WHISK
REMODELING, CORP.,

Chapter 7

Case No. 19-46882-CEC

Hon. Carla E. Craig

Debtor,

--- ---x Adversary
Proceeding No.:

METROPOLITAN LUMBER, HARDWARE

COMPLAINT
& BUILDING SUPPLIES, INC.,
Plaintiff, me
OQ - Eo,
MICHAEL L. STATHAKIS, a/k/a MICHAEL m SS 2255
LARRY STATHAKIS f/d/b/a WHISK <x U 25Q°
REMODELING, CORP., rm _ 22
Defendant. CO ~ QS
Ww coal

COMPLAINT TO DETERMINE DISHARCHEABILITY OF DEBT

Plaintiff METROPOLITAN LUMBER, HARDWARE & BUILDING SUPPLIES, INC.

(hereinafter “MET”), by its attorney Alison I. Blaine, as and for its complaint against the Debtor,

MICHAEL L. STATHAKIS, aka WHISK REMODELING, CORP., respectfully alleges as

follows:

JURISDICION AND VENUE

1. This action is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(I) as it seeks the

determination as to the dischargeability of debt.

2. This is an action brought pursuant to 11 U.S.C. § 523 (a)(4) and Rules 4007 and 7001 et

seq. of the Federal Rules of Bankruptcy Procedure.

1
Case 1-Lly-40002¢-cec VOC 46 Fed Udie0ie0 Entered O2/20/20 14124124 \

4
3. This Court has subject matter jurisdiction of this adversary proceeding, pursuant to 28
U.S.C. §§ 157 and 1334.

4, Venue is proper in this Court pursuant to 28 U.S.C. § 1409.

THE PARTIES
5. Plaintiff MET is a domestic business corporation organized and existing pursuant to the
laws of the State of New York; maintains a principal place of business located at 617 11" Avenue,
New York, New York 10036; and is in the business of selling, inter alia, construction materials.
6. Upon information and_ belief, Defendant MICHAEL STATHAKIS [hereinafter
“STATHAKIS”] is a natural person with a principal place of residence located at 213-37 39th
Avenue, Suite 199, Bayside, NY 11361.
7. Upon information and belief, WHISK REMODELING, INC. [hereinafter “WHISK”] is a
domestic business corporation organized and existing pursuant of the laws of the State of New
York; maintains a principal place of business located at 213-37 39" Avenue, Suite 199, Bayside,
NY 11361; and is in the renovations and construction business.
8. Upon information and belief, STATHAKIS is the owner and principal of WHISK and
does business under the name of WHISK.
9. STATHAKIS personally guaranteed payment to MET for all construction materials
purchased by WHISK in the event that WHISK did not pay MET. Neither STATHAKIS or

WHISK have paid MET.
Case 1-19-40002-CeC VOC 240 Filed Udic¥/eQ Entered Uci 20/20 14.247 24

BACKGROUND
10. Upon information and belief, STATHAKIS and WHISK contracted with 25 Monroe Place,
LP (hereinafter the “owner”), the owner of a premises known as 25 Monroe Place, Brooklyn, New
York (hereinafter the “Premises”) to perform certain renovations to the Premises.
11. From December 28, 2016 to on or about April 13, 2017, at the specific request of
STATHAKIS and WHISK, MET sold, furnished and delivered certain construction materials, at
the agreed price and value of $55,378.86, to the Premises, which were accepted by WHISK,
STATHAKIS and the owner of the Premises without objection.
12. MET performed its obligations under its agreement with STATHAKIS and WHISK ina
timely and professional manner, including paying for the construction materials that it purchased
from its sub-contractors.
13. The owner of the Premises paid STATHAKIS and WHISK for their services, but neither
STATHAKIS or WHISK paid MET for the construction materials that it delivered to the Premises
and that were accepted by STATHAKIS, WHISK and the owner of the Premises without
objection.’
14. Payments received by STATHAKIS and WHISK were trust funds under Art. 3-A of the
New York Lien Law.
15. STATHAKIS is the sole shareholder, officer and principal of WHISK and is responsible
for managing WHISK’s finances and the disbursements of trust funds received by WHISK under

Art.. 3-A of the New York Lien Law.

 

1 STATHAKIS did not pay MET for the construction materials notwithstanding the fact that he personally
guaranteed to pay MET in the invent that WHISK failed to do so.
Case 1-Ly-40002-cec DOC 40 Filed Od/2e0/20) Entered Uciz0/20 14724724

16. STATHAKIS, by virtue of being an officer of WHISK, is a fiduciary trustee under the New
York Lien Law.

17. Upon information and belief, STATHAKIS diverted and misappropriated a majority of the
trust funds paid by the owner of the Premises to WHISK for other, non-trust uses and failed to pay
MET $55,378.86 due and owing under the parties’ agreement.

18. MET filed a mechanic’s lien on or about May 19, 2017 in the amount of $55,378.86 against
the Premises.

19. On or about August 21, 2018, MET commenced an action against STATHAKIS and
WHISK in the Supreme Court of the State of New York, County of Kings, under Index No.
517035/2018 (hereinafter the “State court action) for, inter alia, breach of contract; violations of
Article 3-A of the Lien Law; and for damages in the amount of $55,378.86.

20. STATHAKIS and WHISK did not file an answer or otherwise respond to the Verified
Complaint.

21. STATHAKIS filed the underlying Chapter 7 case on November 14, 2019.

22. The State court action is still pending but has been stayed by the filing of this underlying
Chapter 7 bankruptcy case.

23. MET has filed a proof of claim (the “MET Claim”) in the sum of $55,378.86 based in part
on violations of the Lien Law in diverting the money received from the owner of the Premises that

was not to paid to MET.

AS AND FOR A FIRST CAUSE OF ACTION
FOR DEFALCATION WHILE ACTING IN A
FIDUCIARY CAPACITY, PURSUANT TO 11 U.S.C. § 523(a)(4)
Case 1-Ly-40002-cec DOC 40 Filed Od/2<0/20 Entered Uci20/20 14724724

24. MET repeats and realleges each and every allegation contained in Paragraphs 1 to 23 as if
fully set forth herein.

25. Section 523 (a)(4) states in relevant part that a discharge under 11 U.S.C. § 1328(b) “does
not discharge an individual debtor from any debt... . for fraud or defalcation while acting ina
fiduciary capacity.” 11 U.S.C. § 523(a)(4).

26. Article 3-A of the “Lien Law” provides that all funds received by a contractor on a
construction project are to be held in trust for the benefit of those who were to perform labor and/or
furnish supplies that contributed to the improvement of the property, including subcontractors,
architects, engineers, laborers and materialmen, pursuant to §§ 70 and 71 of Article 3-A of the
New York State Lien Law.

27. WHISK is a contractor within the meaning of § 70 of Article 3-A of the New York Lien
Law.

28. MET supplied construction materials for the improvement of the Premises as a
subcontractor of WHISK. As such, MET is a beneficiary of the trust funds received by WHISK
for the project.

29. STATHAKIS is or was at all times referenced herein the sole owner, shareholder, director
and officer of WHISK.

30. STATHAKIS, as a corporate officer of WHISK, was responsible for the receipt and
disbursement of trust funds received by WHISK.

31. This obligation to hold funds in trust and maintain separate records and books of account
for trust funds under Article 3-A of the New York Lien-Law extends to STATHAKIS as a

corporate officer of WHISK.
Case 1-Lly-40002-cec DOC 40 Filed O4/20/20) Entered Ociz0/20 14724724

32. WHISK and STATHAKIS as statutory trustees, became a fiduciary to trust beneficiaries
such as MET under the New York Lien Law; and therefore, was acting in a fiduciary capacity
within the meaning of 11 U.S.C. § 523(a)(4).

33. STATHAKIS, by virtue of his position as owner and principal of WHISK, was acting in
a fiduciary capacity under § 523(a)(4) when WHISK received payments from the owner of the
Premises

34. | Upon information and belief, WHISK received payments from the owner of the Premises
for the construction material supplied and delivered to the Premises by MET.

35. The payments received by WHISK from the owner constituted trust funds that WHISK
was obligated to hold in trust for the benefit of MET.

36. | Upon information and belief, STATHAKIS caused WHISK to divert, misappropriate and
defalcate trust funds received from the owner for construction materials furnished to the project
by MET, and has failed to pay MET the sum of $55,378.86.

37, Upon information and belief, STATHAKIS transferred said trust funds, or portions thereof,
to himself and to other entities in which he has a beneficial interest, or to others for non-trust
purposes.

38. STATHAKIS’ impermissible diversion and misappropriation of trust assets constitutes a
defalcation while acting as a fiduciary capacity under 11 U.S.C. § 523(a)(4).

39. Asa result of the Debtor’s impermissible diversion and misappropriation of trust assets
and failure to account for these funds, MET has suffered damages in the amount of at least

$55,378.86, plus interest, attorneys’ fees, costs and disbursements.
Case 1-Ly-40002-cec DOC 40 Filed O4/20/20) Entered Uci20/20 14724724

WHEREFORE, it is respectfully requested that the Court order that Debtor’s debt to
Metropolitan Lumber, Hardware & Building Supplies, Inc. in the amount of $55,378.86
is non-dischargeable, pursuant to 11 U.S.C. § 523(a)(4), together with such other and further relief

as this Court deems just and proper.

Dated: New York, New York
February 20, 2020 s/Alison I. Blaine

Alison I. Blaine

Attorney for Plaintiff

617 11" Avenue
New York, New York 10036
(212) 246-9090
